The relator was principal of one of the public schools in the city of New York, and she was fined by the board of education "fifteen days' pay for disobeying the instructions of the city superintendent;" and she instituted this proceeding by certiorari to review and reverse the imposition of that fine. She claims that the board had no authority to impose the fine, and in this we think she is clearly right.
The imposition of a fine is a species of punishment, and before any body, tribunal or officer can impose it, authority therefor must be clearly found in some statute.
Sections 1022 and 1026 of the New York City Consolidation Act of 1882 provide that the board of education "shall *Page 65 
have full control of the public schools and the public school system of the city, subject only to the general statutes of the state upon education;" and this is the sole provision of law invoked by the respondents as authority for the imposition of the fine. Under it the board of education may establish schools, regulate the course of instruction therein, and shape the entire educational system for the city. It may provide for the discipline and government of the scholars in the schools. But could it impose pecuniary fines upon them for any misconduct or dereliction, and thus deprive them of their property? Could it imprison them or sit in solemn judgment upon them and order the infliction of corporeal punishment? If it could not do these things, much less could it discipline or punish teachers in these ways. The relator never in any way submitted herself to such a jurisdiction, and there is no general law which confers it. If the board could thus deprive her of fifteen days' pay, where is the limit? Why could it not deprive her of one month's pay or a whole year's salary already earned? If it could compel her to forfeit money already earned, why could it not enforce a fine against her other property? If the board has such a power, where are its limits and who is to define them?
If the board had adopted by-laws for the regulation of the schools and the teachers therein, and the relator had assented to them, then they might have become binding upon her as part of her contract with the board, and under such by-laws it might have had power of discipline and control over teachers which it could not otherwise have or possess. But here there was no by-law, rule or regulation known or assented to by the relator under which any fine could be imposed upon her. The board of education can, under certain conditions mentioned in the laws, remove teachers, and by the exercise of that power it can protect the schools against the incompetency and the improper conduct of teachers.
The board of education is a quasi municipal or governmental corporation, and no such corporation has power to impose fines or to pass ordinances authorizing the imposition *Page 66 
of fines without the clear authority of some statute. In Dillon on Municipal Corporations, secs. 345 and 348, it is said: "A corporation, under a general power to make by-laws, cannot make a by-law ordering a forfeiture of property. To warrant the exercise of such an extraordinary authority by a local and limited jurisdiction, the rule is reasonably adopted that such authority must be expressly conferred by the legislature." "In this country, inasmuch as corporations derive all their power from charter or act of the legislature, the right to inflict a forfeiture must be plainly given, and cannot be derived from usage." In Kirk v. Nowill (1 T.R. 124) the question was whether a corporation which possessed a general power to make by-laws could make a by-law creating a forfeiture, and Lord MANSFIELD held that no corporation possessed such an extraordinary power unless it was expressly given; and Mr. Justice BULLER also said that construing it a by-law creating a forfeiture, the act of Parliament not having given the corporation power to make such a by-law, it was bad on that ground; and a similar doctrine was laid down in Hart v. Mayor,etc. (9 Wend. 571, 588), and Dunham v. Rochester (5 Cow. 462), and in many other cases. This fine was in the nature of a forfeiture, if valid, as it compelled the relator to forfeit a portion of her salary earned.
As this fine was imposed upon the relator without authority it could do her no harm, and could not stand in the way of the collection by her of her salary as a teacher, and, therefore, it may well be doubted whether she could properly institute this proceeding by certiorari to review and reverse the utterly void and harmless proceeding of the board of education. But as this proceeding was entertained in the court below, and no objection has been made to its propriety, we will assume that it was proper; and our conclusion is that the order of the General Term and the proceeding of the board of education imposing the fine should be reversed and set aside, with costs to the relator in this court and the court below.
All concur, except PECKHAM and GRAY, JJ., dissenting.
Ordered accordingly. *Page 67